Citation Nr: 0810295	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had service from October 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which denied service connection for a psychiatric disorder.  
In January 2008, a hearing was held at the RO before the 
undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran testified at the personal hearing in January 
2008, that he was accused of robbery and wrongfully 
imprisoned for seven to eight months at Ft. Meade, Maryland 
in 1973.  He testified that he received a Special Court-
Martial, but that the case was ultimately dismissed and he 
was subsequently given a bad conduct discharge.  The veteran 
contends he became depressed and turned to drugs and alcohol 
after service because he was mistreated, falsely accused of a 
crime and imprisoned in service, and then wrongfully 
discharged from service.  

The evidence of record includes a few personnel records 
showing that the veteran was recommended for discharge for 
unfitness under Chapter 13, Army Regulation 635-200 in 
December 1973.  Also of record is a June 1977 copy of Army 
Discharge Review Board Case Directive which indicated that 
the December 1973 Special Court-Martial (based on four counts 
of being AWOL) was dismissed because the government had 
failed to prosecute in a timely fashion.  The accompanying 
records indicated that after the court-martial was dismissed, 
the veteran received another Article 15 for fighting, and 
that he went AWOL again (DD 214 showed that he was AWOL for 
26 days).  Upon his return, he was given a Bad Conduct 
discharge under Chapter 10 and separated from service in 
April 1974.  

Upon review of the claims file, it is apparent that not all 
of the veteran's personnel records have been obtained.  
Specifically, the administrative records pertaining to his 
disciplinary problems and his Chapter 10 separation from 
service in April 1974 are not in the claims file.  Although 
the records associated with the Discharge Review Board report 
indicated that the veteran was in the stockade, the available 
reports do not provide a clear picture of the events and 
circumstances surrounding the veteran's military service or 
the reasons for his Chapter 10 separation.  

In a decision by the U. S. Court of Appeals for Federal 
Circuit (Federal Circuit), Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Federal Circuit held that VA has a duty to 
obtain or attempt to obtain all of the veteran's service 
records.  Given the veteran's contentions and the absence of 
relevant service personnel records, the Board finds that an 
attempt should be made to obtain all of the veteran's 
personnel records, particularly any records pertaining to his 
Chapter 10 discharge proceedings, and associate them with the 
claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the veteran's service personnel 
records and associate them with the 
claims file.  Of particular interest are 
all disciplinary reports, including any 
records pertaining to his confinement in 
the stockade, and all records pertaining 
to his Chapter 10 discharge proceedings.  

2.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

